Advisory Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending. 

Response to Arguments

Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive. Applicant’s representative asserts on page 5-7 of the remarks: 
i.     The prior art does not determine a quantity of bits for transmission of feedback 
information associated with the first kind of data according to the at least one first parameter value used for transmitting the first kind of data in the target parameter 
set.
Even if the above disclosure of Kwak were to read on determining a quantity of bits for transmission of feedback information (which the Applicant does not concede), Kwak never teaches or suggests determining a quantity of bits for transmission of feedback information associated with the first kind of data according to the at least one first parameter value used for transmitting the first kind of data. 

Examiner respectfully disagrees. Kwak teaches the QoS parameter requirements in 5G standard for URLLC communications including latency and delay consideration ([0003], [0093]).  Further those parameter are taken into account when setting up URLLC resources including bit totals  ([0005]). That is, there are communication parameters associated with URLLC and eMBB communications that have to be taken into account and are indeed part of the consideration when setting up communication for those services including determining quantity of bits ([0146]-[0147]). 


	ii.  The prior art does not teach a target parameter set that includes a hybrid automatic 
repeat request (HARQ) feedback timing set.
As can be seen from the above, there is no disclosure or suggestion that the target parameter set comprises a hybrid automatic repeat request (HARQ) feedback timing set. 
Kwak similarly fails to teach or suggest such the above-identified amended claim 
features. Therefore, the combination of Yin and Kwak fail to teach or suggest the claim features of "determining, by the communications device according to the at least one first parameter value, a quantity of bits for transmission of feedback information associated with the first kind of data" and "wherein the target parameter set comprises a hybrid automatic repeat request (HARQ) feedback timing set" as recited in claim 1 (and correspondingly, independent claim 10). All dependent claims are believed to be patentable at least because of their ultimate dependency from either claims 1 or 10.

Examiner respectfully disagrees.  Yin disclose the timing of PUCCH in terms of symbols, slots or multiple slots for sending HARQ-ACK feedback as known in the art that entails configuring the timing of PUCCH for send HARQ-ACK ([0074], [0130], [0131], figure 5).  The rejection is thus maintained.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 
103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al, application no. 20180192416, hereinafter known as Yin in view of Kwak et al, application no. 2020/0252167, hereinafter known as Kwak. 

As to claim 1, Yin discloses a method for determining uplink control information, the method comprising: obtaining, by a communications device, a target parameter set, wherein the target parameter set comprises at least one first parameter value and at least one second parameter value (Yin, Figure 25-27, plural PUUCH resource configuration; [0053], sending URLLC, eMBB data;  [0114]-[0115], configuring HARQ for sending URLLC and eMBB data according to latency/or reliability parameter as consideration), the at least one first parameter value is used for transmitting a first kind of data (Yin, [0082], Short PUCCH used for smaller data units: [0114]-[0115], configuring HARQ for sending URLLC and eMBB with associated latency and/or reliability parameter) and the at least one second parameter value is not used for transmitting the first kind of data (Yin, [0072], long PUCCH for bigger payload data such as Channel State Information; [0114]-[0115], configuring HARQ for sending URLLC and eMBB with associated latency and reliability parameter). Yin does not disclose however Kwak discloses and determining, by the communications device according to the at least one first parameter value, a quantity of bits for transmission of feedback information associated with the first kind of data (Kwak, [0146]-[0147], page 11, table 9, determining plural feedback bit quantities for sending URLLC data). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yin to include the limitations of and determining, by the communications device according to the at least one first parameter value, a quantity of bits for transmission of feedback information associated with the first kind of data as taught by Kwak.  Determining plural bit quantity amounts for sending feedback of multiple services such as URLLC and/or eMBB allows an efficient use of feedback resources.

As to claim 2,  Yin discloses receiving, by the communications device, a plurality of kinds of data, wherein parameters of different kinds of data in the plurality of kinds of data are different, and the plurality of kinds of data comprises the first kind of data (Yin, ]0063]-[0065], different size of PUCCH used for numerous kind of uplink data). 

As to claim 3, Yin and Kwak disclose the method according to claim 2. Yin does not expressly disclose however Kwak discloses wherein priorities of different kinds of data in the plurality of kinds of data are different (Kwak, [0150], different priorities for different kinds of data). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yin to include the limitations of wherein priorities of different kinds of data in the plurality of kinds of data are different as taught by Kwak.  Some data have higher priority due for example time sensitive of the data that is required to be sent with priority over other messages. 

As to claim 4, Yin discloses wherein the plurality of kinds of data shares the target parameter set (Yin,] 0063]-[0065], different size of PUCCH used for numerous kind of uplink data where some are associate with short PUCCH and other with Long PUCCH). 

As to claim 5, Yin discloses wherein the quantity of bits is a quantity of bits of the feedback information transmitted by a physical channel (Yin, [0063]-[0064] plural types of feedback data sent; [0067]-[0072], different bit size for associated PUCCH)

As to claim 6, Yin discloses wherein the target parameter set is configured by a network device (Yin, figure 25, PUCCH configuration set by network). 

As to claim 7, Yin discloses wherein the target parameter set comprises a hybrid automatic repeat request (HARQ) feedback timing set (Yin, [0063], PUCCH used for HARQ). 

As to claim 8, wherein different duration units separately corresponding to the first parameter value and the second parameter value in the target parameter set are separately used for transmitting first kind of data and second kind of data (Yin, [0040]-[0042],  PUCCH may be of different durations for different messages). 

As to claim 9, Yin discloses wherein the communications device is a terminal or a network device (Yin, Figure 21 and 23, [0062]-[0063], User Equipment for processing PUCCH transmissions).

As to claims 10-18, the claims are rejected as applied respectively to claims 1-9 above by Yin in view of Kwak. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467